MEMORANDUM OPINION
                                        No. 04-10-00030-CR

                                          Henry FLORES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2009-CRP-506-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 29, 2010

DISMISSED

           Appellant filed his notice of appeal with the trial court on or about January 13, 2010.

On September 21, 2010, appellant filed a motion to dismiss this appeal.            The motion is

GRANTED, and the appeal is dismissed. See Tex. R. App. P. 42.2(a).


                                                      PER CURIAM


Do not publish